PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Belov, et al.
Application No. 16/699,358
Filing Date: November 29, 2019
Attorney Docket No. 1424/401/2
For: METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR IMPLEMENTING A GENERALIZED MODEL FOR DEFINING APPLICATION STATE MACHINES

:
:
:
:	
:        DECISION ON PETITION
:     
:
:
:
:





This is a decision on the petition, filed November 8, 2021, to accept a delayed submission of a certified copy of the foreign application. 

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of Romania Application No. a 2019 00814 received on November 8, 2021.1  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 A certified copy was received in the wrong Application No. 16/039,283 on March 16, 2020. As the wrong identifying data was present on the transmittal letter, the certified copy could not be matched with the present application.